                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                                                                           FILED
                               MISSOULA DIVISION                            AUG 2 9 2019
                                                                        Clark, u S    .
                                                                          District 0 ~:!trict Coun
                                                                               ••vi1ssou1a
                                                                                  •· rvrontana
    ALLIANCE FOR THE WILD                                Lead Case No.
    ROCKIES and NATIVE                                 CV 19-92- M- DWM
    ECOSYSTEMS COUNCIL,
                                                        Member Case No.
     Plaintiffs/Consolidated Plaintiffs,               CV 19-102-M-DWM

     vs.

    LEANNE MARTEN, Regional Forester                         ORDER
    of Region One of the U.S. Forest
    Service, UNITED STATES FOREST
    SERVICE, an agency of the U.S.
    Department of Agriculture,

     Defendants/Consolidated Defendants.


           The above-captioned cases were consolidated on August 20, 2019. (Doc. 11.)1

The lead case, CV 19-92-M- DWM, is a challenge to the North Bridger Forest

Health Project on the Custer Gallatin National Forest. The member case, CV 19-

102- M- DWM, is a challenge to the Willow Creek Vegetation Management Project

on the Helena National Forest. Pending before the Court are motions to dismiss that

were filed in each case before the consolidation order issued. Plaintiffs having filed

an amended complaint in the member case (Doc. 13) and a response indicating their

intent to file an amended complaint in the lead case (Doc. 12),



1
    Citations refer to the document number from the lead case.
                                            1
      IT IS ORDERED that the motions to dismiss are DENIED as MOOT.

      IT IS FURTHER ORDERED that the parties' proposed case management plan,

due October 4, 2019 (see Doc. 11 at 1 2), shall include a deadline for the Plaintiffs to

file an amended complaint in the lead case and a subsequent deadline for Defendants

to file a responsive pleading or motion. The caption will be updated when the

amended complaint is filed in the lead case.

      IT IS FURTHER ORDERED that the deadline for Defendants to respond to the

amended complaint in the member case is extended to correspond with the deadline

the parties set for the lead case in their proposed case management plan. This will

ensure that the lead and member cases proceed on the same schedule. The parties are

reminded to file a single brief for both cases with all dispositive motions, as

instructed in the Court's August 20, 2019 Order. (See Doc. 11 at 2.)

      DATED this 29th day of August, 2019.




                                           nited States DistricL Court




                                           2
